      Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 1 of 20




 1   Mary G. Isban, Esq. (009731)
     CAMPBELL, YOST, CLARE & NORELL, P.C.
 2
     3101 N. Central Ave., Suite 1200
 3   Phoenix, AZ 85012
     (602) 452-6602
 4   (602) 452- 6600 – Fax
 5   misban@cycn-phx.com
     Attorneys for Defendant
 6

 7
                             UNITED STATES DISTRICT COURT
 8
                              FOR THE DISTRICT OF ARIZONA
 9

10
      Anton Nowak,                                  Case No.

11                          Plaintiff,              REMOVAL TO FEDERAL
                                                    DISTRICT COURT UNDER
12
      Vs.                                           28 U.S.C. § 1441 (b)
13
      Southwest Airlines Co.; John Does and         Maricopa County Superior Court
14    Jane Does I-X; ABC Corporations I-X;          Case No. CV2020-052989
      and Black And White Partnerships and/or
15
      Sole Proprietorships, I-X,
16
                            Defendants.
17

18
     TO PLAINTIFF:
19
            Defendant Southwest Airlines Co., files this Notice of Removal of this action to
20

21   the United States District Court for the District of Arizona and sets forth the following

22   grounds for removal:
23
            1.    This suit is a civil action filed in the Superior Court of the State of Arizona,
24
     County of Maricopa, Cause No. CV2020-052989.              In compliance with 28 U.S.C.
25

26   § 1441(a) attached as Exhibit “A” is a copy of the attorney verification, Superior Court
      Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 2 of 20




 1   docket, Civil Cover Sheet, Plaintiff’s Summons, Plaintiff’s Complaint, Plaintiff’s
 2
     Certificate of Compulsory Arbitration, Affidavit of Service on Southwest Airlines Co.,
 3
     and Defendant’s Notice of Removal to Federal Court. These documents constitute all
 4

 5   process, pleadings and orders served in this action.

 6          2.     Defendant Southwest Airlines Co., received a copy of the Summons and
 7
     Complaint on August 13, 2020.
 8
            3.      This court has original jurisdiction pursuant to 28 U.S.C. § 1332, and is
 9

10
     removable to this court pursuant to 28 U.S.C. § 1441, in that it is a civil action in which

11   the amount in controversy exceeds the sum of Seventy-Five Thousand Dollars
12
     ($75,000.00), exclusive of interest and costs, and is between citizens of different states.
13
            4.     Plaintiff Anton Nowak is resident of the State of Arizona. Defendant
14
     Southwest Airlines Co., is incorporated in the State of Texas and its principal place of
15

16   business is in the State of Texas.
17          5.     Plaintiff seeks compensatory damages from Southwest Airlines Co., in an
18
     amount in excess of Seventy-Five Thousand Dollars ($75,000.00) for injuries and
19
     damages sustained in an incident that occurred on May 19, 2018, at Sky Harbor Airport
20

21   in Maricopa County, Arizona, purportedly as a result of the alleged negligent actions of

22   the employees of Southwest Airlines Co.
23
            6.     Pursuant to Local Rule 3.6, Southwest Airlines Co. certifies that this Notice
24
     of Removal has been filed with the Clerk of the Superior Court in Maricopa County,
25

26   Arizona, where the action was commenced.
                                              -2-
      Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 3 of 20




 1         DATED this 2nd day of September, 2020.
 2
                                       CAMPBELL, YOST, CLARE & NORELL, P.C.
 3

 4                                     By s/ Mary G. Isban
 5                                       Mary G. Isban, Esq.
                                         3101 N. Central Ave., Suite 1200
 6                                       Phoenix, AZ 85012
                                         Attorneys for Defendant
 7

 8   The foregoing pleading was electronically
     filed this 2nd day of September, 2020, with the
 9   Clerk of the United States District Court
10
     using the CM/ECF System and transmittal
     to the following registrants:
11
     Anton Nowak
12
     10645 N. Tatum Blvd., Suite 200-558
13   Phoenix, AZ 85028
     Plaintiff Pro Per
14
      /s/ Staci Thomas
15

16

17

18

19

20

21

22

23

24

25

26
                                            -3-
Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 4 of 20




                 EXHIBIT A
      Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 5 of 20




 1   Mary G. Isban, Esq. (009731)
     CAMPBELL, YOST, CLARE & NORELL, P.C.
 2
     3101 N. Central Ave., Suite 1200
 3   Phoenix, AZ 85012
     (602) 452-6602
 4   (602) 452- 6600 – Fax
 5   misban@cycn-phx.com
     Attorneys for Defendant
 6

 7
                          UNITED STATES DISTRICT COURT
 8
                           FOR THE DISTRICT OF ARIZONA
 9

10
     Anton Nowak,                               Case No.

11                       Plaintiff,             VERIFICATION OF COUNSEL
12
     Vs.                                        Maricopa County Superior Court
13                                              Case No. CV2020-052989
     Southwest Airlines Co.; John Does and
14   Jane Does I-X; ABC Corporations I-X;
     and Black And White Partnerships and/or
15
     Sole Proprietorships, I-X,
16
                         Defendants.
17

18
           I, MARY G. ISBAN, being first duly sworn upon her oath, deposes and says:
19
           1.    On September 2, 2020, I filed a Notice of Removal to Federal Court in the
20

21   Maricopa County Superior Court under Cause No. CV2020-052989.

22         2.    On September 2, 2020, I filed a Notice of Removal in the Federal Court.
23
           3.    I verify that the documents attached to the Notice of Removal are a
24
     complete copy of all pleadings and other documents that were previously filed with
25

26   Maricopa County Superior Court.
     Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 6 of 20




 1       I declare under penalty of perjury that the foregoing is true and correct.
 2
         DATED: September 2, 2020
 3

 4                                            s/ Mary G. Isban
 5                                           Mary G. Isban

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                          -2-
Civil Court Case Information - Case History                                  http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo...
                             Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 7 of 20


                     Docket
          Select Language
         Powered by       Translate




             Case Information
             Case Number:     CV2020-052989            Judge:      Campagnolo, Theodore
             File Date:       5/15/2020                Location:   Northeast
             Case Type:       Civil

             Party Information
             Party Name                                                   Relationship                  Sex           Attorney
             Anton Nowak                                                  Plaintiff                     Male          Pro Per
             Southwest Airlines Co                                        Defendant                                   Pro Per


             Case Documents
             Filing Date    Description                                                          Docket Date           Filing Party
             8/18/2020      SUM - Summons                                                        8/20/2020             Plaintiff(1)
             8/18/2020      AFS - Affidavit Of Service                                           9/2/2020
             NOTE: SOUTHWEST AIRLINES CO
             5/15/2020      COM - Complaint                                                      5/19/2020             Plaintiff(1)
             5/15/2020      CCN - Cert Arbitration - Not Subject                                 5/19/2020             Plaintiff(1)
             5/15/2020      CSH - Coversheet                                                     5/19/2020             Plaintiff(1)


             Case Calendar
             There are no calendar events on file


             Judgments
             There are no judgments on file




1 of 2                                                                                                                                9/2/2020, 2:01 PM
Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 8 of 20
Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 9 of 20
Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 10 of 20
Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 11 of 20
Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 12 of 20
Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 13 of 20
Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 14 of 20
Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 15 of 20
Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 16 of 20
Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 17 of 20
Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 18 of 20
      Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 19 of 20




 1   Mary G. Isban, Esq. (009731)
     CAMPBELL, YOST, CLARE & NORELL, P.C.
 2
     3101 N. Central Ave., Suite 1200
 3   Phoenix, AZ 85012
     (602) 452-6602
 4   (602) 452- 6600 – Fax
 5   misban@cycn-phx.com
     Attorneys for Defendant
 6

 7
               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                       IN AND FOR THE COUNTY OF MARICOPA
 9

10
      ANTON NOWAK,                                 NO. CV2020-052989

11                        Plaintiff,               NOTICE OF REMOVAL TO
                                                   FEDERAL COURT
12
      vs.
13
      SOUTHWEST AIRLINES CO.; JOHN                 (Hon. Theodore Campagnolo)
14    DOES and JANE DOES I-X; ABC
      CORPORATIONS I-X; and BLACK and
15
      WHITE PARTNERSHIPS and/or SOLE
16    PROPRIETORSHIPS, I-X,
17                        Defendants.
18

19   TO PLAINTIFF:
20
            Please take notice that a Notice of Removal of this action pursuant to 28 U.S.C.
21
     § 1441(a) was filed in the United States District Court for the District of Arizona on
22

23
     September 2, 2020. A copy of the Notice of Removal is attached to this Notice and is

24   hereby served and filed in the above-captioned action.
25
     ...
26
      Case 2:20-cv-01724-SMB Document 1 Filed 09/02/20 Page 20 of 20




 1         DATED this 2nd day of September, 2020.
 2
                                       CAMPBELL, YOST, CLARE & NORELL, P.C.
 3

 4                                     By /s/ Mary G. Isban
 5                                       Mary G. Isban, Esq.
                                         3101 N. Central Ave., Suite 1200
 6                                       Phoenix, AZ 85012
                                         Attorneys for Defendant
 7

 8
     COPY of the foregoing e-filed
 9   this 2nd day of September, 2020,
10
     with a copy automatically routed to the
     Hon. Theodore Campagnolo.
11
     COPY of the foregoing emailed on
12
     this 2nd day of September, 2020, to:
13
     Anton Nowak
14   10645 N. Tatum Blvd., Suite 200-558
     Phoenix, AZ 85028
15
     Plaintiff Pro Per
16
      /s/ Staci Thomas
17

18

19

20

21

22

23

24

25

26
                                               -2-
